MEMORANDUM*
Due process compels use immunity only for defense witnesses who will offer testimony that directly contradicts the testimony of a government witness who has been given use immunity. See, e.g., United States v. Straub, 538 F.3d 1147, 1161-62 (9th Cir.2008); United States v. Alvarez, 358 F.3d 1194, 1216 (9th Cir.2004). Direct contradiction means more than just different subjective interpretations of the same facts. Because Dr. Kabins would not have directly contradicted a government witness who received use immunity, the indictment must be reinstated.
REVERSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.